Andrew I. Telsey, P.C.Attorney at Law 12835 E. Arapahoe Road, Tower One, Penthouse #803, Englewood, Colorado 80112 Telephone:303/768-9221 • Facsimile:303/768-9224 • E-Mail:andrew@telseylaw.com October 8, 2010 VIA EDGAR ONLY Ajay Koduri, Esq. Division of Corporate Finance United States Securities and Exchange Commission Washington, D.C.20549 Re:DNA Brands, Inc. Your Letter dated September 22, 2010 Form 8-K Filed July 12, 2010 File No. 000-53086 Dear Mr. Koduri: This firm is legal counsel to the above referenced company (the “Company”).Pursuant to our phone conversation of this date, this letter will request an extension of the time until October 18, 2010, in order to allow the above referenced company to file its Form 8-K/A1 in response to your above referenced comment letter.The Company’s independent accountants require additional time to complete their audit of the Company’s financial statements that will be included in the aforesaid report. Thank you for your anticipated cooperation in this matter. Yours truly, ANDREW I. TELSEY, P.C. s/ Andrew Telsey Andrew I. Telsey For the Firm cc:D. Marks, President DNA Brands, Inc.
